Title: To Benjamin Franklin from Ferdinand Grand, 22 January 1782
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Sir
Paris Jany 22nd. 1782
Herewith I have the honour to transmitt you the Extract of your Account current with me, by which I owe you a Ballance of £19542.17.3 which I have carried to your credit in a fresh Account; When examined, if found right, I shall be glad to have your Approbation to the Same.
That of the United States is now a makeing & shall also be given in very soon.
Craving a few lines answer to that Paragraph of my last, concerning Mr. J. Adams, I have the honour to be most respectfully sir Your most obedient & most humble servant
Grand
His Excellency Mr. Bn. Franklin, Passy.
